DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “or silver” should be changed to “and silver”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the nitrogen".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the adsorbent" and “the air”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 4, it is unclear why the “P” in “V(P)SA” is in “( )”.
Regarding claim 6, it is unclear how an injection can consist of just “successive deflations”, as one embodiment of the claim allows.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gary USPN 6,083,301.
Regarding claims 1 and 7, Gary discloses a process for conditioning a container comprising a granular material A (column 3, lines 29-32; column 5, lines 56-61) enabling the adsorption of the nitrogen contained in a feed gas stream (column 5, lines 42-44), comprising a step of injecting, into the container, a gas or a gas mixture G (column 6, lines 61-62) such that the adsorption capacity of the material A with respect to G is less than 10 Ncm.sup.3/g at 25.degree. C. and 1 atm (the argon gas is not adsorbed by the LSX zeolite; therefore, the adsorption capacity is deemed to be less than 10 or 5 Ncm.sup.3/g). Furthermore, Gary discloses a method with the same preferred structure/steps as 
In the alternative, if the adsorption capacity of Gary is not deemed to be less than 50 or 5 Ncm.sup.3/g, nevertheless, absent a proper showing of criticality or unexpected results, the type of injected gas and therefore the adsorption capacity of the injected gas is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal reconditioning (column 6, lines 61-62). MPEP 2144.05.
Regarding claim 2, Gary discloses that the container is a container intended to store the adsorbent in a manner that is impermeable to the air located outside of the container (column 2, lines 8-15: since the container is used for pressure swing adsorption, it is necessarily gas tight to outside air). 
Regarding claim 3, Gary discloses that the container is an adsorber (column 6, lines 61-62). 
Regarding claim 4, Gary discloses that the adsorber is an adsorber of V(P)SA O2 type (column 2, lines 8-25). 
Regarding claim 5, Gary discloses that the process comprises, after the injection step, a step of pressurizing the inside of the adsorber to a pressure of between 1.05 bar and 3 bar (column 2, lines 55-57: since the process of Gary is a cyclic pressure swing process, the pressurizing does occur after the injection step). 
Regarding claim 6, Gary discloses that the injection step consists of a flushing of the gas G through the granular material A (column 6, lines 61-62). 
Regarding claim 8, Gary discloses that the granular material A is selected from zeolites of A and X structures exchanged at least partially with one or more elements selected from lithium, calcium, sodium, potassium, zinc or silver (column 2, lines 30-39). 
Regarding claim 9, Gary discloses that the gas G is selected from argon, oxygen and helium (column 6, lines 61-62). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776